DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1 and 10 in the reply filed on 04/01/2021 is acknowledged.
Claims 1-10 are under consideration in this Office Action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hydrogen source” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: specification as filed does not even mention the hydrogen source as in the amended claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The amended claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specification as filed does not even mention the hydrogen source and Drawings as filed do not show the hydrogen source. 
to make and/or use the invention. Specification as filed does not even mention the hydrogen source and Drawings as filed do not show the hydrogen source.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al., US 2005/0275038 (corresponding to US 7,211,823).
In re Claim 1, Shih discloses a thin film transistor (TFT) array substrate 50 (Fig. 5), comprising: a patterned metal oxide active layer 54, a patterned gate metal layer 52, and a patterned source/drain metal layer (55b, 56b), further comprising at least a patterned hydrogen-absorbing metal layer 54 (made of Ti or Ni, [0049]), a dielectric layer 51a being disposed between the hydrogen-absorbing metal layer 54 and the patterned metal oxide active layer 54, 
Let’s note that “a hydrogen source that selectively releases hydrogen atoms, at least a portion of the hydrogen atom released from the hydrogen source migrating toward and absorbed by and confined in the hydrogen-absorbing metal layer” limitation is functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Swinehart
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 2, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the hydrogen-absorbing metal 61a is titanium metal or nickel alloy metal ([0049]).
In re Claim 3, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the TFT array substrate comprises a patterned first hydrogen-absorbing metal layer 61a (Fig. 5), and the first hydrogen-absorbing metal layer 61a is disposed opposite to the patterned active layer 54 in upper and lower manner.
In re Claim 4, Shih discloses the TFT array substrate 50 as claimed in Claim 3, wherein the TFT array substrate further comprises a buffer layer 51a as a dielectric layer disposed between the first hydrogen-absorbing metal layer 61a and the patterned active layer 54 (Fig. 5).
In re Claim 5, Shih discloses the TFT array substrate 50 as claimed in Claim 3, wherein the patterned first hydrogen-absorbing metal layer 61a has an area equal to or slightly larger than the patterned active layer 54 (Fig. 5).

In re Claim 7, Shih discloses the TFT array substrate 50 as claimed in Claim 6, wherein the TFT array substrate 50 further comprises a gate insulating layer 53 disposed as a dielectric layer between the second hydrogen-absorbing metal layer 52a and the patterned active layer 54 (Fig. 5).
In re Claim 8, Shih discloses the TFT array substrate 50 as claimed in Claim 1, wherein the TFT array substrate 50 further comprises a patterned third hydrogen-absorbing metal layer 55c (made of Ti or Ni, [0056]), and the third hydrogen-absorbing metal layer 55c is disposed at the bottom of the patterned source/drain metal layer (55b, 56b) (Fig. 5). Let’s note that according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products 
In re Claim 9, Shih discloses the TFT array substrate 50 as claimed in Claim 8, wherein the TFT array substrate 50 further comprises an interlayer insulating layer 57 disposed as a dielectric layer between the third hydrogen-absorbing metal layer 55c and the patterned active layer 54.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 1 above.
In re Claim 10, Shih teaches a usage the TFT array substrate in display panel (Abstract). Let’s note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987) (See MPEP2114.II MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Response to Arguments
Applicant's arguments filed 04/01/2021have been fully considered but they are not persuasive.
It is argued, at pages 5 and 6 of the remarks, that 
“Applicant respectfully submits that amended claim 1 recites features that have not been disclosed, taught, or suggested by Shih. For example, amended claim 1 recites, in part: 
"wherein the TFT array substrate further comprises a hydrogen source that 
selectively releases hydrogen atoms, at least a portion of the hydrogen atom released from the hydrogen source migrating toward and absorbed by and confined in the hydrogen-absorbing, metal layer." 
Support can be found in the original disclosure, such as paragraph [0031], which is duplicated below and partly underlined for easy reference: 
[0031] Titanium is a hydrogen-absorbing material that can increase the hydrogen atom solid content in titanium by supplementing with appropriate temperature conditions. In this embodiment, a titanium metal layer is formed on the glass substrate ] of the TFT x; x=1.5 - 1.99). After the hydrogen atom  enters the titanium metal, higher activation energy must be used to remove the hydrogen atoms from the titanium metal. Therefore, the hydrogen atoms released from the SiOx film layer can be effectively confined to the titanium metal layer, and the reaction between the hydrogen atoms and the active layer 3 of the metal oxide TFT can be reduced to achieve the purpose of improving TFT reliability.”
As noted in for example paragraph [0002] of the original disclosure, a metal oxide TFT comprises a metal-oxide active layer, which, however, is susceptible to variation of electrical characteristics as being influenced by hydrogen atoms released from other parts of the TFT. 
This invention is made to overcome, or at least alleviate, the issue of electrical characteristics being varied by hydrogen atoms. The solution proposed in this invention is to add a hydrogen-absorbing layer in the TFT, and as such, hydrogen released from other parts of the TFT would be absorbed and confined in the hydrogen-absorbing layer and the hydrogen atoms so confined in the hydrogen-absorbing layer are prevented from interacting with the metal-oxide active layer.” (Emphasis added).

However, as explained above Specification as filed does not even mention the hydrogen source and Drawings as filed do not show the hydrogen source.

It is argued, at pages 6-7 of the remarks, that 
titanium that is considered a hydrogen-absorbing material. For example, Shih teaches, in paragraph [0049], a first light shield (61 a) beneath the indium oxide-based channel (54); and also teaches, in paragraph [0052], an intermediate first gate layer (52a) and, in paragraph [0056], a first contact layer (55c) and a second contact layer (56c). Shih also teaches these layers may comprises a material selected from a group of materials including titanium. 
However, to the best Applicant understands, Shih does not address any issue concerning electrical characteristics of the active layer being varied through interaction with hydrogen atoms. Shih is totally silent regarding hydrogen atoms released from a hydrogen source contained in the TFT structure, nor does Shih teach the hydrogen atoms may migrate toward and affect the metal-oxide active layer. Shih is also silent regarding the released hydrogen atoms migrating toward and absorbed by and confined by a hydrogen-absorbing layer. Even though titanium layers are provided in the TFT structure of Shih, Shih does not suggest such titanium layers would receive hydrogen atoms from other parts of the TFT structure and confine the hydrogen atoms in the titanium layers. 
In brief, this invention involves three factors, including a hydrogen source, a hydrogen-absorbing layer, and hydrogen atoms migrating from the hydrogen source to the hydrogen-absorbing layer to be absorbed by and confined in the hydrogen-absorbing layer. Shih teaches titanium layers, which may be considered hydrogen-absorbing layers, but Shih does not disclose, teach, or suggest hydrogen atoms released from a hydrogen source inside the TFT structure and migrating toward the hydrogen-absorbing layers, nor does Shih teach such hydrogen atoms are absorbed by and confined in the hydrogen-absorbing layers. 
Considering the above, it is Applicant's opinions that Shih fails to disclose, teach, or suggest at least the above-quoted feature of amended claim 1, and thus Shih does not anticipate amended claim 1.” (Emphasis added).


Moreover, according to MPEP2112.  II. IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES. In other words, titanium layer 61a in Shah’s device possesses the property to absorb hydrogen regardless Applicant’s arguments. 
Therefore, amended claim 1 is rejected, as well as dependent claims 2-10 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893